DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the processor is configured to: control a transceiver … record a duration … determine … delete the first SDU and reserve a Protocol Data Unit … in claim 12; the processor is configured to delete … in claim 13; the processor is configured to: … delete … set … generate … in claim 14; the processor is configured to … delete … in claim 15; the processor is configured to … determine … delete … set … generate … in claim 16; the 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2018/0302816) in view of Kumar et al. (US 2010/0034187) and Chun et al. (US 2014/0105112).
Regarding Claim 1, Yi teaches a method for data transmission, comprising: receiving configuration information from a base station, the configuration information ([0052] discardTimer field) indicating whether a data packet deletion function is enabled or not (TABLE 2,  PDCP-Config information element: discardTimer … OPTIONAL (i.e., deletion function is enabled when the optional discardTimer is included in PDCP-Config IE, deletion function is not enabled when the optional discardTimer is not included in PDCP-Config IE)) at a Packet Data Convergence Protocol (PDCP) entity ([0052] The PDCP-Config IE in Table 2 is used to set the configurable PDCP parameters for data radio bearers. Each field in Table 2 is specified in TS 36.331 version 12.5.0. For example, discardTimer field indicates a discard timer value specified in TS 36.323 version 12.4.0. The discard timer value is in milliseconds) corresponding to a preset data bearer ([0081] A UE may be configured with one or multiple radio bearers (RBs) associated with corresponding QCI value, and the UE is configured with one or multiple discardTimers associated with the one or multiple RBs. Each radio bearer has its own QCI and PDCP SDU discard timer value. That is, each radio bearer associated with the same QCI value can have different PDCP SDU discard timer values; [0082] PDCP SDU discard timer value per radio bearer);
when the data packet deletion function is enabled at the PDCP entity corresponding to the preset data bearer ([0052] The PDCP-Config IE in Table 2 is used to set the 
deleting the first SDU ([0062] When the discard timer expires for a PDCP SDU, or the successful delivery of a PDCP SDU is confirmed by PDCP status report, the UE may discard the PDCP SDU along with the corresponding PDCP PDU).
	However, Yi does not teach determining, from the SDUs, a first SDU that has not yet been transmitted to the RLC layer, in response to that the duration for transmission of the SDUs is longer than a preset duration; and reserving a Protocol Data Unit (PDU) of the PDCP entity.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar’s method with Yi’s method so that the over-the-air bandwidth associated with transmission of the stale SDU can be saved (Kumar [0035]). Thus, a more efficient system can be accomplished.
	The combination of Yi and Kumar does not teach reserving a Protocol Data Unit (PDU) of the PDCP entity.
In an analogous art, Chun teaches reserving a Protocol Data Unit (PDU) of the PDCP entity ([0064] If needed, the PDCP SDU and/or PDCP PDU may not be discarded even when the predetermined time has elapsed; [0072] when the PDCP SDU has been discarded, it is assumed that the associated PDCP PDU has been successfully transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chun’s method with Yi’s method so that it guarantees Quality of Service (QoS) and efficiently manages data in a wireless mobile communication system which uses a multilayer structure (Chun [0009]) Moreover, a specific protocol layer of a User Equipment (UE) or a base station can 

Regarding Claim 2, the combination of Yi and Kumar does not teach wherein deleting the first SDU comprises: deleting the first SDU in response to that the first SDU is not associated with a first PDU.
	In an analogous art, Chun teaches wherein deleting the first SDU comprises: deleting the first SDU in response to that the first SDU is not associated with a first PDU ([0083] Since the packet B has not yet been assigned a SN and has not been compressed or ciphered, the packet B is removed from the PDCP entity and the RLC entity is not notified that the packet B has been discarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chun’s method with Yi’s method so that it guarantees Quality of Service (QoS) and efficiently manages data in a wireless mobile communication system which uses a multilayer structure (Chun [0009]) Moreover, a specific protocol layer of a User Equipment (UE) or a base station can decide data to be discarded (or deleted) and instruct a lower layer to discard the data (Chun [0018]). Thus, a better controlled discard mechanism can be achieved.

Regarding Claim 3, Yi teaches wherein deleting the first SDU comprises: in response to that the first SDU has been associated with a first PDU but the first PDU is not transmitted to the RLC layer, deleting the first SDU and the first PDU ([0062] When the discard timer expires for a PDCP SDU, or the successful delivery of a PDCP SDU is 
	However, Yi does not teach setting a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU, wherein the another PDU is generated according to an SDU corresponding to the another PDU and a Sequence Number (SN) in the set count value.
	In an analogous art, Kumar teaches setting a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU, wherein the another PDU is generated according to an SDU corresponding to the another PDU and a Sequence Number (SN) in the set count value ([0037] discarding of a PDU and/or a SDU corresponding to a PDU causes the PDCP sequence that included the discarded PDU to be broken. Accordingly, header modification module 202 can be utilized to re-sequence respective PDUs that follow a discarded PDU in order to maintain continuity of the PDCP sequence throughout the PDUs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar’s method with Yi’s method so that the over-the-air bandwidth associated with transmission of the stale SDU can be saved (Kumar [0035]). Thus, a more efficient system can be accomplished. Moreover, in-sequence delivery of the PDUs can be maintained, and the receiver can successfully and correctly re-assemble the packets.

Regarding Claim 4, the combination of Yi, Kumar and Chun, specifically Yi teaches deleting the first SDU comprises: deleting the first SDU in response to that the 

Regarding Claim 5, Yi does not teach wherein deleting the first SDU comprises: in response to that the first SDU has been associated with a first PDU and further that the first PDU has been transmitted to the RLC layer, determining whether the first PDU, as a second SDU, has been associated with a second PDU in the RLC layer or not; in response to that the second SDU is not associated with the second PDU, deleting the first SDU, the first PDU and the second SDU; and setting a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU, wherein the another PDU is generated according to an SDU corresponding to the another PDU and an SN in the set count value.
In an analogous art, Kumar teaches wherein deleting the first SDU comprises: setting a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU, wherein the another PDU is generated according to an SDU corresponding to the another PDU and an SN in the set count value ([0037] discarding of a PDU and/or a SDU corresponding to a PDU causes the PDCP sequence that included the discarded PDU to be broken. Accordingly, header modification module 202 can be utilized to re-sequence respective PDUs that follow a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar’s method with Yi’s method so that the over-the-air bandwidth associated with transmission of the stale SDU can be saved (Kumar [0035]). Thus, a more efficient system can be accomplished. Moreover, in-sequence delivery of the PDUs can be maintained, and the receiver can successfully and correctly re-assemble the packets.
The combination of Yi and Kumar does not teach in response to that the first SDU has been associated with a first PDU and further that the first PDU has been transmitted to the RLC layer, determining whether the first PDU, as a second SDU, has been associated with a second PDU in the RLC layer or not; in response to that the second SDU is not associated with the second PDU, deleting the first SDU, the first PDU and the second SDU.
In an analogous art, Chun teaches in response to that the first SDU has been associated with a first PDU and further that the first PDU has been transmitted to the RLC layer, determining whether the first PDU, as a second SDU, has been associated with a second PDU in the RLC layer or not ([0077] when an upper layer has requested that a RLC SDU be discarded, the RLC SDU may be discarded only when no segment of the RLC SDU has been mapped to a RLC data PDU; [0078] when the RLC SDU, which has been requested to be discarded by the upper layer, is constructed into at least one RLC PDU, the RLC SDU can be discarded only when no related RLC PDU has been transmitted); in response to that the second SDU is not associated with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chun’s method with Yi’s method so that it guarantees Quality of Service (QoS) and efficiently manages data in a wireless mobile communication system which uses a multilayer structure (Chun [0009]) Moreover, a specific protocol layer of a User Equipment (UE) or a base station can decide data to be discarded (or deleted) and instruct a lower layer to discard the data (Chun [0018]). Thus, a better controlled discard mechanism can be achieved.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

s 6-11 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. in view of Kumar et al., Chun et al. and Ho et al. (US 2009/0116399).
Regarding Claim 6, the combination of Yi, Kumar and Chun does not teach wherein the configuration information is further configured to indicate whether a PDU deletion function is enabled or not at the PDCP entity corresponding to the preset data bearer.
In an analogous art, Ho teaches wherein the configuration information is further configured to indicate whether a PDU deletion function is enabled or not at the PDCP entity corresponding to the preset data bearer ([0016] The processor can, also be configured to discard the data packet when the data packet resides at the packet data convergence protocol layer upon first timer expiration. The processor can further be configured to start a second timer associated with the protocol data unit upon arrival at the radio link control protocol layer (i.e., the second timer controls the PDU deletion function); [0045] As the PDCP PDU enters, the RLC layer to be further handled by the RLC module 204, the timer module 208 initiates a second timer that is individually associated with the PDCP PDU. The second timer can be configured to the total delay budget less time spent in the PDCP layer. The RLC module 204 generates a RLC PDU from the PDCP PDU (e.g., RLC SDU) and delivers the RLC PDU to the HARQ module 206 for transmission. If the second timer expires before the RLC module 204 delivers the RLC PDU, the RLC PDU is discarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ho’s method with Yi’s method because data packets can have limited useful lifetimes due to quality of service 

Regarding Claim 7, the combination of Yi, Kumar and Chun does not teach wherein deleting the first SDU comprises: deleting the first SDU upon that when the first SDU is not associated with a first PDU, in response to that the PDU deletion function is not enabled at the PDCP entity corresponding to the preset data bearer.
	In an analogous art, Ho teaches wherein deleting the first SDU comprises: deleting the first SDU upon that when the first SDU is not associated with a first PDU, in response to that the PDU deletion function is not enabled at the PDCP entity corresponding to the preset data bearer ([0039] A timer can be started as a data packet enters the PDCP layer. The timer can be configured based upon QoS requirements associated with the packet. If the timer expires before the packet leaves the PDCP layer, the packet can be discarded; [0061] If no, the method 600 proceeds to reference numeral 610 where the first timer is evaluated to ascertain if the timer expired. If the timer has expired, the method 600 proceeds to reference numeral 612 where the IP packet is discarded (i.e., the second timer for the PDU deletion function is not started)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ho’s method with Yi’s method because data packets can have limited useful lifetimes due to quality of service (QoS) support and restraints. A data packet, delayed at various sub-layers in a 

Regarding Claim 8, Yi teaches wherein deleting the first SDU comprises: upon that when the first SDU has been associated with a first PDU but the first PDU is not transmitted to the RLC layer, deleting the first SDU and the first PDU in response to that the packet deletion function is enabled at the PDCP entity corresponding to the preset data bearer ([0062] When the discard timer expires for a PDCP SDU, or the successful delivery of a PDCP SDU is confirmed by PDCP status report, the UE may discard the PDCP SDU along with the corresponding PDCP PDU).
However, Yi does not teach setting a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU, wherein the another PDU is generated according to an SDU corresponding to the another PDU and an SN in the set count value.
	In an analogous art, Kumar teaches setting a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU, wherein the another PDU is generated according to an SDU corresponding to the another PDU and an SN in the set count value ([0037] discarding of a PDU and/or a SDU corresponding to a PDU causes the PDCP sequence that included the discarded PDU to be broken. Accordingly, header modification module 202 can be utilized to re-sequence respective PDUs that follow a discarded PDU in order to maintain continuity of the PDCP sequence throughout the PDUs).

The combination of Yi, Kumar and Chun does not teach the PDU deletion function is enabled.
In an analogous art, Ho teaches the PDU deletion function is enabled ([0016] The processor can, also be configured to discard the data packet when the data packet resides at the packet data convergence protocol layer upon first timer expiration. The processor can further be configured to start a second timer associated with the protocol data unit upon arrival at the radio link control protocol layer; [0045] As the PDCP PDU enters, the RLC layer to be further handled by the RLC module 204, the timer module 208 initiates a second timer that is individually associated with the PDCP PDU. The second timer can be configured to the total delay budget less time spent in the PDCP layer. The RLC module 204 generates a RLC PDU from the PDCP PDU (e.g., RLC SDU) and delivers the RLC PDU to the HARQ module 206 for transmission. If the second timer expires before the RLC module 204 delivers the RLC PDU, the RLC PDU is discarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ho’s method with Yi’s method because data packets can have limited useful lifetimes due to quality of service 

Regarding Claim 9, Yi teaches wherein deleting the first SDU comprises: deleting the first SDU upon that when the first SDU has been associated with a first PDU and further that the first PDU has been transmitted to the RLC layer, in response to that the packet deletion function is enabled at the PDCP entity corresponding to the preset data bearer ([0062] When the discard timer expires for a PDCP SDU, or the successful delivery of a PDCP SDU is confirmed by PDCP status report, the UE may discard the PDCP SDU along with the corresponding PDCP PDU. If the corresponding PDCP PDU has already been submitted to lower layers the discard is indicated to lower layers).
The combination of Yi, Kumar and Chun does not teach the PDU deletion function is enabled.
In an analogous art, Ho teaches the PDU deletion function is enabled ([0016] The processor can, also be configured to discard the data packet when the data packet resides at the packet data convergence protocol layer upon first timer expiration. The processor can further be configured to start a second timer associated with the protocol data unit upon arrival at the radio link control protocol layer; [0045] As the PDCP PDU enters, the RLC layer to be further handled by the RLC module 204, the timer module 208 initiates a second timer that is individually associated with the PDCP PDU. The second timer can be configured to the total delay budget less time spent in the PDCP 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ho’s method with Yi’s method because data packets can have limited useful lifetimes due to quality of service (QoS) support and restraints. A data packet, delayed at various sub-layers in a transmitter, can become stale if the delay extends beyond its lifetime. Stale data packets can be discarded to avoid consumption of limited resources associated with over-the-air transmission (Ho [0009]).

Regarding Claim 10, Yi does not teach wherein deleting the first SDU comprises: determining whether a first PDU taken as a second SDU has been associated with a second PDU in the RLC layer or not upon that the first SDU has been associated with the first PDU and further that the first PDU has been transmitted to the RLC layer, in response to that the PDU deletion function is enabled at the PDCP entity corresponding to the preset data bearer; upon that when the first PDU is not associated with the second PDU, deleting the first SDU, the first PDU and the second SDU; and setting a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU, wherein the another PDU is generated according to an SDU corresponding to the another PDU and an SN in the set count value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar’s method with Yi’s method so that the over-the-air bandwidth associated with transmission of the stale SDU can be saved (Kumar [0035]). Thus, a more efficient system can be accomplished. Moreover, in-sequence delivery of the PDUs can be maintained, and the receiver can successfully and correctly re-assemble the packets.
The combination of Yi and Kumar does not teach determining whether a first PDU taken as a second SDU has been associated with a second PDU in the RLC layer or not upon that the first SDU has been associated with the first PDU and further that the first PDU has been transmitted to the RLC layer, in response to that the PDU deletion function is enabled at the PDCP entity corresponding to the preset data bearer; upon that when the first PDU is not associated with the second PDU, deleting the first SDU, the first PDU and the second SDU.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chun’s method with Yi’s method so that it guarantees Quality of Service (QoS) and efficiently manages data in a wireless mobile communication system which uses a multilayer structure (Chun [0009]) Moreover, a specific protocol layer of a User Equipment (UE) or a base station can decide data to be discarded (or deleted) and instruct a lower layer to discard the data (Chun [0018]). Thus, a better controlled discard mechanism can be achieved.
The combination of Yi, Kumar and Chun does not teach the PDU deletion function is enabled.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ho’s method with Yi’s method because data packets can have limited useful lifetimes due to quality of service (QoS) support and restraints. A data packet, delayed at various sub-layers in a transmitter, can become stale if the delay extends beyond its lifetime. Stale data packets can be discarded to avoid consumption of limited resources associated with over-the-air transmission (Ho [0009]).

Regarding Claim 11, Yi teaches wherein deleting the first SDU comprises: deleting the first SDU and a first PDU associated with the first SDU, in response to that the packet deletion function is enabled at the PDCP entity corresponding to the preset 
The combination of Yi, Kumar and Chun does not teach the PDU deletion function is enabled.
In an analogous art, Ho teaches the PDU deletion function is enabled ([0016] The processor can, also be configured to discard the data packet when the data packet resides at the packet data convergence protocol layer upon first timer expiration. The processor can further be configured to start a second timer associated with the protocol data unit upon arrival at the radio link control protocol layer; [0045] As the PDCP PDU enters, the RLC layer to be further handled by the RLC module 204, the timer module 208 initiates a second timer that is individually associated with the PDCP PDU. The second timer can be configured to the total delay budget less time spent in the PDCP layer. The RLC module 204 generates a RLC PDU from the PDCP PDU (e.g., RLC SDU) and delivers the RLC PDU to the HARQ module 206 for transmission. If the second timer expires before the RLC module 204 delivers the RLC PDU, the RLC PDU is discarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ho’s method with Yi’s method because data packets can have limited useful lifetimes due to quality of service (QoS) support and restraints. A data packet, delayed at various sub-layers in a transmitter, can become stale if the delay extends beyond its lifetime. Stale data 

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
	Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
	Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
	Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao et al. (US 2016/0352643) teaches method for discarding RLC SDU.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413